Case 9:20-mj-08122-WM Document 1 Entered on FLSD Docket 03/10/2020 Page 1 of 12

 

AO 91 (Rev. 08/09) Criminal Complaint \ / L
4 y

FILED BY
UNITED STATES DISTRICT COURT AE DC.
for the MAR 1 4 nt

Southern District of Florida
ANGELA E. NOBLE

CLERK U.S. DIST. CT.

 

 

 

 

United States of America ) 7 S.D. OF FLA. —- W.BB.

V. )

) Case No. 20-8122-WM
ROBERT DUNN )
)
)

Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of March 10, 2020 -in the county of Palm Beach in the
Southern District of Florida , the defendant(s) violated:
Code Section , Offense Description
18 U.S.C. § 2252(a)(2) & (b)(1) Receipt of Child Pornography

18 U.S.C. § 2252(a)(4)(B) & (b)(2) Possession of Child Pornography

This criminal complaint is based on these facts:
See attached Affidavit

@ Continued on the attached sheet.

  

i

VA Complainant's signature

James E. Keller, ll, Task Force Agent, FBI

Printed name and title

 

Sworn to before me and signed in my presence.
Date: 03/10/2020 { ut: — J te
v “t ’s signature

City and state: West Palm Beach, Florida William Matthewman, U.S. Magistrate Judge
‘ Printed name and title

 

 
Case 9:20-mj-08122-WM Document 1 Entered on FLSD Docket 03/10/2020 Page 2 of 12

i

AVIT IN SUPPORT OF AN ARREST WARRANT
I, James E. Keller I, a Task Force Agent with the Federal Bureau of Investigation (FBI) being duly
sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. Iam a federally deputized Task Force Agent with the Federal Bureau of Investigation
(FBD, and have been since December 2019. I have also been a detective with the North Port Police
Department, in Sarasota County, within the Middle District of Florida, since March 2016. I am
currently assigned to the Child Exploitation Task Force in the Tampa Field Office, Sarasota Resident
Agency. In my capacity as a detective, I have conducted investigations of a variety of Florida laws
that also constitute federal offenses, including 18 U.S.C. § 2252 (certain activities relating to
material involving the sexual exploitation of minors). Such offenses are within the jurisdiction of the
FBI. In my capacity as-a detective, I have initiated and participated in numerous investigations
resulting in the arrest and conviction of individuals involved in the possession, distribution, and
production of child pornography. As a result of my experience, I have learned the following
information in my official capacity, by firsthand observations, as well as by receiving information
from federal and local law enforcement, about the investigation of Robert DUNN (“DUNN”).

2. I am a “federal law enforcement officer” within the meaning of Federal Rule of
Criminal Procedure 41 (a) (2\(C), that is, a government agent engaged in enforcing the criminal laws
and duly authorized by the Attorney General to request an arrest warrant. This affidavit is submitted
in support of an arrest warrant for Robert DUNN, (hereafter (DUNN).

3. The information in this affidavit is based upon my personal knowledge, as well as

information learned from other law-enforcement agents, investigators, witnesses, and documents. .

This affidavit is submitted for the limited purpose of establishing probable cause in support of an

1
Case 9:20-mj-08122-WM Document 1 Entered on FLSD Docket 03/10/2020 Page 3 of 12

arrest warrant; as such, it does not include each and every fact known to the government about this |
investigation.

4, Based on the information set forth in this affidavit, there is probable cause that DUNN
has committed violations of 18 U.S.C. § 2252(a)(2) (receipt of child pornography) and 2252(a)(4)
(possession of child pornography). I am requesting authority to arrest DUNN for such violations.

5. On or about September 3, 2019, your affiant reviewed an Internet Crimes Against
Children (ICAC) cyber tip, that occurred on or about June 24, 2019 regarding possession of child
pornography. Google had reported the tip to the National Center for Missing and Endangered
Children (NCMEC).

6. On or about June 24, 2019, a Google Drive account associated with the email address
“robertaDUNN7975@gmail.com” contained possible contraband. Google provided the following
email addresses connected to the suspect’s Google account: robertaDUNN7975 @gmail.com and a
backup email of robertDUNN7975@yahoo.com. The reported content was stored in the Google
Photos function. Google provided IP addresses accessing that account, ranging from on or about
September 24, 2018 to on or about June 18, 2019. The IP address connected to the upload was
2601:701:c001:b88 1:6474:94b5:85ef:4763, which resolved to the internet service provider Comcast.
The IP address was associated with a Comcast account registered to the address 3673 Giblin Dr.,
North Port, Florida 34286. DUNN had reported that address as his residence to the Florida
Department of Law Enforcement in or around early 2019, |

7. On or about August 2, 2019, ICAC identified DUNN (an adult male born in July
1975). At the time, DUNN lived at 3673 Giblin Dr. North Port, F lorida. DUNN’s criminal history
shows that he is a registered sex offender with prior convictions for cruelty toward a child in 2006

(adjudication withheld), using a computer to lure a child in 2014, and attempted lewd or lascivious
Case 9:20-mj-08122-WM Document 1 Entered on FLSD Docket 03/10/2020 Page 4 of 12

battery in 2014.

8. The first Google cyber tip contained six individual photos. Four were duplicates ofa
photograph and two were duplicates of another photograph. Both unique images portrayed different
minor female victims. The first group of four images showed a prepubescent, white female minor
sitting in a bathroom with no clothes on and on top of a white vanity surface with a white and blue
tile backdrop. The minor was looking at the camera with her undeveloped breasts exposed and her
legs spread open exposing her vaginal area, which had no pubic hair. The second set of two images
showed a prepubescent female minor leaning back on a bed with purple and brown sheets and a
bright colored green, yellow, orange and blue pillow. The minor had no clothes on exposing her

| undeveloped breasts. Her legs were spread, exposing her hairless genitals. Based on my training and
experience, both females in the images appeared to be under the age of ten.

9. A subpoena return from T-Mobile for the phone number 941-XXX-7484, which was
the phone number associated with robertaDUNN7975@gmail.com—the Google account from the
first cyber tip, revealed the IMEI connected to the phone number was 354953075263800. The T-
Mobile phone number subscriber was listed as DUNN, with an account creation date of on or about
January 25, 2019, and an account termination date of on or about August 25, 2019.

10. On or about October 18, 2019, a judge in the 12" Judicial Circuit, State of Florida,
approved a search warrant for the contents of the Google account associated with the email address
“robertaDUNN7975@gmail.com.” Your affiant reviewed the search warrant production and
discovered that the Google account robertaDUNN7975@gmail.com contained the child pornography
images described above in the first cyber tip. Inside the Google production, I located the zip folder

| robertDUNN7975.Photos.Albums.Preserve.zip and navigated to the folder “Hangout Robert DUNN

o Wendy DUNN.” Inside the folder were 63 images. Four of the images were the same child
Case 9:20-mj-08122-WM Document 1 Entered on FLSD Docket 03/10/2020 Page 5 of 12

pornography images that were reported to NCMEC. In addition, I found an image of DUNN that |
shows his face and his penis. In the image, DUNN appears to be masturbating as he sits on a couch
in what appears to be a residence. | |
li. Onor about October 16, 2019, your affiant had also reviewed a second ICAC cyber
tip generated by Google, relating to the newly-created Google account of
robertantonDUNN7975@gmail.com, created on or about June 24, 2019 at 18:56 UTC. The
robertantonDUNN7975 @gmail.com account had registered the same telephone number referenced
above, ending in 7484. The first cyber tip (for the email address robertaDUNN7975@gmail.com)
had been reported on or about June 24, 2019 at 18:39 UTC, which means the
robertantonDUNN7975@gmail.com account was created approximately 17 minutes after Google
. reported the robertaDUNN7975@gmail.com account to NCMEC.
| 12. On or about September 3, 2019, Google had generated the second cyber tip after
becoming aware of a child pornography image in the robertantonDUNN7975 @gmail.com account.
Google provided login JP addresses associated with access to that account, showing access spanning -
| from on or about June 24, 2019 until on or about September 1, 2019. Although multiple IP address
logins originated in North Port, Florida, the last IP .address to access the
robertantonDUNN7975@gmail.com account was IP address
2600:1702:880:8110:8d04:4012:824d:b366. IP address 2600:1702:880:8110:8d04:4012: 824d:b366,
issued by internet server provider AT&T, resolved to Lake Worth, Florida.
13. A subpoena response from AT&T detailed that the account holder associated with
that IP address (2600:1702:880:81 10:8d04:4012:824d:b366) was A.M., at the an address in Lake .
Worth, FL which DUNN’s home address.

14. Google provided a second cyber tip image loaded into the
Case 9:20-mj-08122-WM Document 1 Entered on FLSD Docket 03/10/2020 Page 6 of 12

robertantonDUNN7975@gmail.com account as “Apparent Child Pornography.” Google reported that

“the image was stored in the Google Photos feature of Google Drive. The photograph depicted a
white, female minor with no pubic hair or breast development. Based on my training and experience, |
the minor appeared to be under 10-years old. The minor had her arms spread open and her legs
slightly apart, revealing her nude, hairless genitals.

15. Both Google-generated cyber tips contain similar identifying information associated
with DUNN, such as phone numbers, names, and the same recovery email of
robertDUNN7975@yahoo.com. An analyst from the Northport Police Department checked the
Florida Department of Law Enforcement (F DLE) sexual offender registration website for DUNN. On

_ or about August 10, 2019, DUNN had changed his permanent address from one in North Port, FL, to
one in Lake Worth, FL, in the southern District of Florida. |

16. After creating both cyber tips, Google had blocked DUNN from accessing the
accounts and had preserved them for law enforcement. Therefore, after the cypertips were created,
the accounts did not stay active and were thus not capable of capturing any new data, such as IP
logins.

17. Onor about February 1 1 2020, the Middle District of Florida issued a search warrant
for DUNN’s robertantonDUNN7975 @gmail.com Google account, i.e. the second Google account.

18. Onor about February 25, 2020, your affiant received a search warrant response from
Google and reviewed the contents. In the Google response, the same reported child pornography
image as in the second cyber tip detailed above. In addition, DUNN had multiple Google Hangout |
chats with various women, including a “Wendy” (wendyDUNN82185@gmail.com). In DUNN’s
conversation with Wendy on or about August 21, 2019, he reported his address to her as his Lake

Worth, Florida address. In the conversations, DUNN also provided an image of a screenshots of an
Case 9:20-mj-08122-WM Document 1 Entered on FLSD Docket 03/10/2020 Page 7 of 12

Apple iPhone and an image of screenshots of a Microsoft Windows computer. One of the screenshot
images captured of the Microsoft Windows computer revealed that it was an Inspiron 5765 device
with a device ID ending in “6F9A”. The conversation had similar screenshots of the computer with
an internet browser open to various tabs, including Gmail. In the same conversations, DUNN
expressed his desire to have the female and a young girl fly to the United States for the purposes of
sex and to teach them to be a “sex slave.” He also expressed his desire to attend Catholic seminary to
become a priest for the purpose of having sex with children.

19. OnMarch 10, 2020, a search warrant, was éxecuted at DUNN’ s home in Lake Worth,
Fl. DUNN was present during the execution of the search warrant. DUNN was the last person to
come outside the residence, and it took an extended period of time and several loud commands to get
him to come outside. DUNN was temporarily taken into custody while the home was cleared by
Agents of any dangers. A search of DUNN revealed a rose-colored Apple iPhone found in his back
pocket. DUNN was then immediately released from temporary custody. FBI Agents informed
DUNN that he was not under arrest and was free to walk away at any time.

20. DUNN was told that a search warrant was being executed and that we would like to
talk to him. He agreed to talk with us. He came with us to an awaiting vehicle. He sat in the back
seat of the vehicle, which the doors were not locked. An FBI Agent then told him again that he was
not under arrest, he was free to leave, he didn’t have to talk to us, and he could open the door and
walk away any time he wanted to. He acknowledged he understood what was said to him.

21. Anaudio recording device was activated and an FBI Agent again told DUNN he was
not under arrest, he was free to leave, and he didn’t have to talk us. DUNN gave a consensual non-
custodial confession, and the following are paraphrased statements that he made, not verbatim.

DUNN was asked about his Google accounts. He acknowledged he had two Google accounts that
Case 9:20-mj-08122-WM Document 1 Entered on FLSD Docket 03/10/2020 Page 8 of 12

had been deactivated in 2019. DUNN admitted that he had been chatting with “Wendy” on the
social media platform Google Hangout. He admitted that he browsed the Internet, and downloaded
multiple child pornography images. He did not say what website he obtained them from, but they
were from a google search, and he clicked on “links” to obtain them. He described them as
pornography images of minors to include at least one nude image of an approximately 12-year-old
female. He then admitted that he distributed multiple child pornography images to “Wendy” thru
Google Hangouts application in the chat. He described one of those child pornography images in
particular that he distributed as an approximately 12-year-old female, who had no clothing on the
bottom half of her body, her legs were spread open, and her vagina was fully revealed to the camera.
22. | DUNN also admitted that he owned a “Dell” laptop style Computer. During the
search of DUNN’s bedroom, which had his wallet and driver’s license in it, a “Dell” laptop style
computer was found hidden in the closet wrapped in plastic. The power cord for the computer was
laying next to his bed, and a mouse was on top of the bed, but the laptop had been disconnected and .
hidden in the closet. During an onsite preview of the computer, multiple child porno sraphy images
were found in the recycle bin folder. Two of the child pornography images are described as folldws:.
a. Child Pornography Image #1 appears to be an approximately 7 year old
prepubescent white female posing for the camera in a lewd manner. She is fully
nude sitting on a piece of furniture or perhaps a rug. He legs are spread open
with her vagina fully visible. |
The file was discovered on the computer in Users\Robert Dunn\Downloads\b.jpg. The file was
created on 01/17/20 at 01:34:30 PM. The file was deleted on 01/18/20 at 01:39:36 AM.
b. Child Pornography Image #2 appears to be an approximately 10-11 year old

prepubescent white female posing for the camera in a lewd manner. She is fully

7
Case 9:20-mj-08122-WM Document 1 Entered on FLSD Docket 03/10/2020 Page 9 of 12

nude sitting on something unknown, but her legs are spread open with her vagina
fully visible.
The file was discovered on the computer in Users\Robert Dunn\Downloads\c.jpg. The file was
created on 01/17/20 at 01:34:35 PM. The file was deleted on 01/18/20 at 01:39:41 AM.

23. Dunn was asked about these child pornography images being on his computer. He
stated he could not remember specifically downloading these images, but he did admit that he had
downloaded child pornography specifically using this “Dell” laptop repeatedly over the past two
years.

CONCLUSION

24. Based upon the information provided above, I respectfully submit that probable cause
exists that DUNN has received and possessed child pornography while in the Southern District of
Florida in violations of 18 U.S.C. § 2252(a)(2) (receipt of child pornography) and 2252(a)(4)(B)

(possession of child pornography). I therefore respectfully request that an arrest warrant be issued

Ul MTL away

4E. Keller I
Tad Force Agent
Federal Bureau of Investigation

authorizing the arrest of DUNN for such violations.

is 10 and sworn to before me
this /0 “day of March, 2020

Die ee |

WILLIAM MATTHEWM AN
UNITED STATES MAGISTRATE JUDGE
Case 9:20-mj-08122-WM Document1 Entered on FLSD Docket 03/10/2020 Page 10 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

PENALTY SHEET

Defendant’s Name: ROBERT DUNN

 

Case No: 20-8122-WM

 

Count #: |

Receipt of Child Pornography

 

Title 18, United States Code, Section 2252(a)(2) & (b)(1)

*Max. Penalty: 20 Years’ Imprisonment (5 year minimum mandatory), $250,000 fine,
Supervised Release of 5 Years to Life, $5000 Special Assessment, $100 Assessment, Restitution

Count #: 2

Possession of Child Pornography

 

Title 18, United States Code, Section 2252(a)(4)(B) & (b)(2)

 

*Max. Penalty: 20 Years’ Imprisonment, $250,000 fine, Supervised Release of 5 Years to
Life, $5000 Special Assessment, $100 Assessment, Restitution

 

*Refers only to possible term of incarceration, fines, special assessments, does not include
possible restitution, parole terms, or forfeitures that may be applicable.
Case 9:20-mj-08122-WM Document 1 Entered on FLSD Docket 03/10/2020 Page 11 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NUMBER: 20-8122-WM

 

BOND RECOMMENDATION

DEFENDANT: ROBERT DUNN

 

Pre-Trial Detention
(Personal Surety) (Corporate Surety) (Cash) (Pre-Trial Detention)

 

 

 

Last Known Address: 6182 Wauconda Way West

 

Lake Worth, Florida

 

 

What Facility:

 

 

Agent(s): FBI Task Force James E. Keller, II
(FBI) (SECRET SERVICE) (DEA) (IRS) (ICE) (OTHER)

 
“Case 9:20-mj-08122-WM Document 1 Entered on FLSD Docket 03/10/2020 Page 12 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

No. 20-8122-WM

UNITED STATES OF AMERICA —

 

 

V.
ROBERT DUNN
/
CRIMINAL COVER SHEET -
1, Did this matter originate from a matter pending in the Northern Region of the United
States Attorney’s Office prior to October 14, 2003? ____Yes _— =x No
2. Did this matter originate from a matter pending in the Central Region of the United States
Attorney’s Office prior to September 1, 2007? _ ss Yes «=X NO
Respectfully Submitted,
ARIANA FAJARDO ORSHAN

UNITED STATES ATTMRNEY

By:  /s/Gregory Schiller La
GREGORY SCHILLER Nor”
Assistant United States Atto
Florida Bar No. 0648477
U.S. ATTORNEY’S OFFICE - SDFL
500 S. Australian Ave.,

West Palm Beach, FL 33401

(561) 209-1045
Gregory.Schiller@usdoj.gov
